916 F.2d 1377
Francis A. LaPLANT, and Clara J. LaPlant, Plaintiffs-Appellants,v.UNITED STATES of America and its Department of Agriculture,Farmers Home Administration;  John R. Block, Secretary ofAgriculture;  Charles W. Shuman, FmHA Administrator;  ArthurR. Lund, FmHA State Director;  Theodore L. Hebnes, FmHAActing State Director;  Dale Gilbert, FmHA DistrictDirector;  Charles Green, FmHA employee;  and ClaudeHargrove, FmHA County Director, Defendants-Appellees.
No. 87-4046.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Oct. 6, 1988.Opinion Filed April 13, 1989.Opinion Withdrawn Oct. 26, 1990.Order Filed Oct. 26, 1990.

Kenneth R. Olson, Baiz & Olson, Great Falls, Mont., for plaintiffs-appellants.
Carl E. Rostad, Asst. U.S. Atty., Great Falls, Mont., for defendants-appellees.
Appeal from the United States District Court for the District of Montana;  Paul G. Hatfield, District Judge, Presiding.
Before SCHROEDER, ALARCON and NORRIS, Circuit Judges.

ORDER

1
The petition for rehearing filed April 27, 1989, is GRANTED.


2
The opinion of the court, filed April 13, 1989, 872 F.2d 881, is WITHDRAWN, and REPLACED by the following disposition:


3
The judgment of the district court is REVERSED.  See Love v. U.S.A., 915 F.2d 1242 (9th Cir.1990).